Citation Nr: 0738680	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  97-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to a compensable disability evaluation for 
residuals of histoplasmosis.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected residuals of histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied, in pertinent part, the 
veteran's claim for service connection for COPD, to include 
as secondary to service-connected residuals of 
histoplasmosis, and also denied the veteran's claim for a 
compensable disability evaluation for residuals of 
histoplasmosis; and on appeal of a June 2005 rating decision 
in which the RO denied, in pertinent part, the veteran's 
claim for service connection for pulmonary tuberculosis.

The veteran disagreed with the March 1997 rating decision 
later that same month and perfected a timely appeal in April 
1997 on his claims for service connection for COPD, to 
include as secondary to service-connected residuals of 
histoplasmosis, and entitlement to a compensable disability 
evaluation for residuals of histoplasmosis.  In March 1999, 
the Board remanded these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.  An RO hearing was held on these claims in 
September 2003.

The veteran disagreed with the June 2005 rating decision in 
July 2005.  He perfected a timely appeal in December 2005 on 
his service connection claim for pulmonary tuberculosis and 
requested a Travel Board hearing, which was held in September 
2007 at the RO before the undersigned Acting Veterans Law 
Judge.

The issue of entitlement to service connection for COPD, to 
include as secondary to service-connected residuals of 
histoplasmosis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO/AMC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran was not diagnosed with tuberculosis in 
service and there is no evidence of tuberculosis manifesting 
within three years of separation and no competent medical 
evidence to show a current diagnosis of tuberculosis.  

2.  There is no clinical evidence that the veteran's service-
connected residuals of histoplasmosis are currently active.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310, 3.370, 3.371, 3.372, 3.374, 3.375 (2006).

2.  The criteria for entitlement to a compensable disability 
evaluation for residuals of histoplasmosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.97, Diagnostic Code 6899-6847 (1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6834 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's claim of entitlement to a 
compensable disability evaluation for residuals of 
histoplasmosis, the Board notes that there could be no pre-
adjudication VCAA notice because the March 1997 rating 
decision currently on appeal was issued prior to the 
enactment of the VCAA.  However, the veteran has the right to 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  In this regard, the Board 
notes that the veteran was provided notice in December 2003 
and January 2004 and the claims were readjudicated in 
supplemental statements of the case (SSOC's) issued in May 
2005 and June 2007. 

With respect to the veteran's claim for service connection 
for pulmonary tuberculosis, the RO provided the appellant 
with pre-adjudication VCAA notice in March 2005.  The 
claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  In response to all 
of this notice, the veteran notified VA in March 2006 that he 
had no further information or evidence to submit in support 
of his claims.  

The RO also provided the appellant with notice of the Dingess 
requirements in August and October 2006.  Although notice of 
those requirements was after the March 1997 and June 2005 RO 
decisions that are the subject of the current appeal, the 
veteran's claims were subsequently readjudicated in a SSOC 
issued in May 2007, following the provision of notice.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  As the claim 
for service connection for pulmonary tuberculosis and the 
claim of entitlement to a compensable disability evaluation 
for residuals of histoplasmosis are denied herein, no new 
disability ratings or effective dates for an award of 
benefits will be assigned.  Any notice error in that regard 
is harmless.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the RO and the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; the veteran has not contended otherwise.

Service Connection for Pulmonary Tuberculosis

The veteran essentially contends that he incurred pulmonary 
tuberculosis during active service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such tuberculosis, 
to a degree of 10 percent within three years of service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. App. 
at 495-498.

A review of the veteran's service medical records indicates 
that his chest and lungs were clinically normal at his 
enlistment physical examination in May 1951.  Chest x-rays in 
February 1953 and January 1955 were negative.  In May 1955, 
it was noted that the veteran's chest x-ray was "positive" 
for "old tuberculin."  

At the veteran's separation physical examination in May 1955, 
the examiner noted shortness of breath after exercising and 
occasional sharp pains in the middle and right chest which 
were not related to exercising.  There was a coin lesion in 
the left mid-lung field, 1 centimeter in diameter, of 
undetermined etiology and probably inactive.  No change in 
this lesion following 3 weeks of observation while the 
veteran was on active duty.  Clinical evaluation of the 
veteran's lungs and chest was normal.

The veteran was thereafter referred for an evaluation of the 
lung density.  He denied any current symptoms but reported a 
respiratory infection 3 months earlier.  He had no exposure 
to tuberculosis.  A review of a chest x-ray taken earlier in 
May 1955 showed a poorly defined 1 centimeter density in the 
left mid-lung field that possibly represented a residual of a 
previous granulomatous process.  The first strength positive 
purified protein derivative (PPD) test was noted to be 
negative 48 hours later; a second test was positive.  

A chest x-ray study conducted in July 1955 revealed a small 
irregular density in the left upper lung field which was 
considered consistent with a residual post-inflammatory 
change.  The physician noted that "if this is a tuberculoma, 
no calcification is noted within it."  The remaining lung 
fields were clear. 

On VA examination in September 1959, the veteran reported an 
in-service history of having a high fever and "chest 
condition" in February 1955 and discovery of a coin lesion 
on his lung in May 1955.  The examiner noted that PPD testing 
conducted at that time was initially negative, then positive.  
The lungs were currently clear and resonant.  Chest x-rays 
conducted as part of this examination showed the lung lesion 
to be less marked that previously, but still present.  
Laboratory testing was reported as positive for histoplasmina 
and mildly positive for tuberculosis.  

On private computerized tomography (CT) scan of the veteran's 
lungs in October 1988, there was evidence of a large area of 
low density with minimal hemorrhage within it in the left 
parietal lobe.

VA chest x-ray in December 1995 showed unremarkable pulmonary 
vasculature and no definite acute infiltrate.

On VA examination in April 2003, the veteran complained of 
slightly worse shortness of breath and an inability to walk 
more than 4-5 blocks.  He reported that an in-service chest 
x-ray in 1953 had shown "possibly old tuberculosis" and 
being told that it was inactive.  The VA examiner reviewed 
the veteran's service medical records.  Physical examination 
showed no shortness of breath on minimal exercise, normal 
chest configuration, and clear lung fields with no wheezes, 
rales, or rhonchi.  Chest x-ray showed clear lungs.  The 
impressions included a history of scarring of the lung "felt 
to be due to old tuberculosis."  

In a hand-written addendum to the April 2003 examination 
report dated in June 2003, the VA examiner noted that prior 
records showed an ill-defined density of the left mid lung in 
May 1955.  In July 1955, there was an ill-defined density of 
the left upper lobe.  A September 1959 chest x-ray was normal 
for parenchymal lung disease, but a histoplasmin test was 
positive and a tuberculin test was slightly positive.  All 
subsequent chest x-rays have not shown any fibrosis or 
nodules indicating that there are no residuals to the process 
present in May and July 1955.  The present lung disease is 
unrelated. 

Following subsequent examination in July 2004, the same VA 
examiner stated that there had been no change in the 
veteran's pulmonary status.  The examiner commented that the 
history of left mid lung density noted in 1955 subsequently 
resolved and that there was no evidence of residual related 
to the left mid lung density which was "probably 
histoplasmosis."

In a March 2005 letter, D.A.C, M.D., stated that the veteran 
contracted tuberculosis in Korea in 1953.  "Although he 
recovered his tubercular scarring exacerbates his shortness 
of breath which is primarily a result of congestive heart 
failure and chronic obstructive lung disease."  Dr. D.A.C. 
also stated that the veteran's history was contributing to 
his disability.

On VA examination in April 2005, the veteran reported that he 
caught tuberculosis while stationed in Korea in 1953-1954 and 
it was diagnosed at his discharge from active service in 
1955.  The veteran recollected that a chest x-ray at 
discharge had resulted in a diagnosis of inactive 
tuberculosis on the left upper lobe.  Physical examination 
showed decreased expiratory breath sounds and prolonged 
expiration, no audible rhonchi, areas of decreased breath 
sounds, and no dullness to percussion of the lungs.  Chest x-
rays showed no acute change.  The VA examiner stated that the 
veteran's tuberculosis did not cause any structural damage to 
the lungs.  The diagnoses included a tuberculosis scar, upper 
lobe.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
pulmonary tuberculosis.  Despite the veteran's repeated 
assertions to the contrary, a detailed review of his service 
medical records shows that he was not treated for, or 
diagnosed with, tuberculosis at any time during active 
service or within an applicable presumptive period.  As 
noted, although the veteran had a positive tuberculin tine 
test for old tuberculin in May 1955, following a detailed 
review of the veteran's chest x-ray that same month, the in-
service examiner only determined it possibly represented a 
residual of a previous granulomatous process and that, if 
further studies were negative, a coin lesion of undetermined 
etiology should be noted in the veteran's records.  The 
veteran had a positive tuberculin tine test in September 
1959.  The Board notes, however, that laboratory findings 
such as a positive PPD, alone, do not by themselves 
constitute a disability for which service connection may be 
granted.  The evidence of record does not identify any 
disability, specifically tuberculosis, associated with the 
laboratory results.  

As noted by the VA examiner in the June 2003 addendum, there 
are no current residuals related to the process noted in May 
and July 1955.  In July 2004, that examiner again stated that 
there were no current residuals related to that process and 
observed that it was "probably histoplasmosis."  Service 
connection has since been granted for that condition.  

The Board observes that, in March 2005, Dr. D.A.C. stated 
that the veteran had incurred pulmonary tuberculosis during 
active service and concluded that the veteran's reported in-
service history was contributing to his current lung 
disability.  The Board is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Owens v. Brown, 7 Vet. App. 429 (1995).  It appears that 
Dr. D.A.C. based his opinion solely on the history provided 
by the veteran which is not totally supported by the record.  
Dr. D.A.C. did not indicate what records provided the basis 
of that opinion.  For example, the veteran reported 
contracting tuberculosis during active service; as noted, 
however, the veteran's service medical records show only that 
a coin lesion of undetermined etiology was diagnosed at 
service separation.  Tuberculosis has not been diagnosed, in 
service or after.  Thus, it is clear that the March 2005 
opinion is merely a recitation of the veteran's own 
contention; there is no indication that the examiner was 
rendering a medical opinion as to the date of onset based on 
the clinical or objective evidence.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

In contrast to Dr. D.A.C.'s March 2005 opinion, which is not 
supported by the veteran's service medical records, in June 
2003 and July 2004, the VA examiner reviewed the veteran's 
complete claims file, including his service medical records, 
and his electronic medical records prior to offering his 
opinion that the veteran's present lung disease was not 
related to active service.  In addition, tuberculosis was not 
diagnosed.  Accordingly, the Board finds this opinion more 
probative on the issue of whether the veteran's current lung 
disease is related to active service.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In this regard, the veteran has 
asserted that he was treated for tuberculosis during active 
service and was diagnosed with inactive pulmonary 
tuberculosis at his separation physical examination; although 
the Board does not dispute the veteran's sincerity, a review 
of his available service medical records shows no definitive 
diagnosis of tuberculosis at any time during his period of 
active duty.

In this case, service medical records are negative for a 
diagnosis of tuberculosis.  The competent medical evidence of 
record further shows no current medical diagnosis of 
tuberculosis.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223 (1992). 

Additional evidence in support of the veteran's service 
connection claim for pulmonary tuberculosis is his own lay 
assertions and September 2007 Travel Board hearing testimony.  
As a lay person, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Increased Rating for Residuals of Histoplasmosis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, as in this case, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2007).

The veteran filed a claim for increase in June 1996.  During 
the pendency of this appeal, the applicable rating criteria 
were amended effective October 7, 1996.  The veteran's 
residuals of histoplasmosis had been rated by analogy to the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code (DC) 6899-
6847, pertaining to sleep apnea.  Under the amended criteria, 
histoplasmosis, a mycotic lung disease now has its own 
diagnostic criteria under DC 6834.  38 C.F.R. § 4.97.  See 61 
Fed. Reg. 46,720 (1996).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply). See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes that the veteran was provided with notice of 
the revised regulations in a July 2003 supplemental statement 
of the case. Thus, the Board may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under DC 6847, an evaluation of zero percent is available for 
asymptomatic sleep apnea syndromes (obstructive, central, 
mixed) but with documented sleep disorder breathing.  An 
evaluation of 30 percent is available for sleep apnea 
syndromes with persistent day-time hypersomnolence.  An 
evaluation of 50 percent is available for sleep apnea 
syndromes that require use of a breathing assistance device 
such as a continuous airway pressure (CPAP) machine.  
Finally, the maximum evaluation of 100 percent is available 
under DC 6847 for sleep apnea syndromes with chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale or requiring a tracheostomy.  See 38 C.F.R. § 4.97, 
DC 6847 (2007).

The General Rating Formula for Mycotic Lung Diseases 
(DC's 6834 through 6839) also provides that histoplasmosis 
also can be evaluated under 38 C.F.R. § 4.97, DC 6834.  See 
38 C.F.R. § 4.97, DC 6834 (2007).  A zero percent evaluation 
is available for histoplasmosis that is manifested by 
asymptomatic, healed and inactive mycotic lesions.  An 
evaluation of 30 percent is available for histoplasmosis that 
is manifested by chronic pulmonary mycosis with minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.  An evaluation of 50 percent is available for 
histoplasmosis that is manifested by chronic pulmonary 
mycosis requiring suppressive therapy with no more than 
minimal symptoms such as occasional minor hemoptysis or 
productive cough.  Finally, a maximum evaluation of 
100 percent is available for histoplasmosis that is 
manifested by chronic pulmonary mycosis with persistent 
fever, weight loss, night sweats, or massive hemoptysis.  Id.

In this case, the veteran's service-connected residuals of 
histoplasmosis have been evaluated as zero percent disabling 
since the initial grant of service connection in November 
1959.  

The medical evidence shows that, on VA examination in 
November 1996, the veteran reported that he had been 
diagnosed with histoplasmosis during active service.  He 
reported no change in his symptoms in recent years.  Physical 
examination showed diffusely engorged nasal passages, a 
minimal right nasal passage, and normal pharyngeal membranes 
and structures.  The impressions included a history of 
histoplasmosis that was currently inactive.

On VA examination in July 2004, physical examination showed 
normal pharyngeal membranes and structures and narrow 
passages on both sides of the nose with inspissated 
secretions.  As noted, the VA examiner concluded that there 
had been no change in the veteran's pulmonary status.  The VA 
examiner also concluded that there was no evidence of 
residuals related to the veteran's left mid-lung density 
which was probably histoplasmosis.  The impressions included 
a history of left mid-lung density in 1955 which subsequently 
resolved, probable old histoplasmosis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable disability 
evaluation for residuals of histoplasmosis.  The medical 
evidence demonstrates that, since he filed his increased 
rating claim in June 1996, there has been no active 
histoplasmosis or any residuals related to the veteran's left 
mid-lung density seen on an in-service chest x-ray which, as 
the VA examiner concluded in July 2004, was probably 
histoplasmosis.  The objective medical evidence also does not 
show - nor does the veteran contend - that his service-
connected residuals of histoplasmosis result in persistent 
day-time hypersomnolence, require the use of a breathing 
assistance device, result in chronic respiratory failure, cor 
pulmonale, or require a tracheostomy such that a compensable 
disability evaluation is warranted under DC 6847.  See 
38 C.F.R. § 4.97, DC 6847 (2007).  Further, as there is no 
objective medical evidence that the veteran's service-
connected residuals of histoplasmosis is manifested by 
chronic pulmonary mycosis, a compensable disability 
evaluation also is not warranted under DC 6834.  See 
38 C.F.R. § 4.97, DC 6834 (2007). 

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case). Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

The Board does not find evidence that the veteran's 
histoplasmosis should be increased for any other separate 
period based on the facts found during the whole appeal 
period.  The evidence of record from the day the veteran 
filed the claim to the present supports the conclusion that 
the veteran is not entitled to additional increased 
compensation during any time within the appeal period. 

The Board also finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b). That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule. 
VAOGCPREC 6-96.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to a compensable disability evaluation for 
residuals of histoplasmosis is denied.


REMAND

As noted, the veteran seeks service connection for COPD, to 
include as secondary to service-connected residuals of 
histoplasmosis.  In June 2003, a VA examiner concluded that 
the veteran's present lung disease was unrelated to active 
service.  In July 2004, a different VA examiner concluded 
that there had been no change in the veteran's pulmonary 
status.  Finally, in an October 2005 letter, Dr. D.A.C. 
stated that the veteran's in-service exposure to 
histoplasmosis "contributed" to the development of his 
chronic obstructive lung disease.  However, there is no 
medical opinion in the claims file on whether the veteran's 
currently diagnosed COPD is secondary to service-connected 
residuals of histoplasmosis, or whether the lung disorder 
symptomatology attributable to the veteran's currently 
diagnosed COPD is aggravated by the service-connected 
residuals of histoplasmosis.  Thus, on remand, the RO should 
obtain an examination that includes a competent opinion 
addressing the contended causal relationship between active 
service and the veteran's currently diagnosed COPD.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.  In this regard, the Board notes 
that the veteran testified at his September 2007 Travel Board 
hearing that he was receiving treatment currently for his 
lung problems from several private physicians.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for COPD since his separation 
from service.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and likely 
etiology of the currently diagnosed COPD.  
The claims folder should be made available 
to the examiner for review.  Based on the 
examination and review of the record, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any currently diagnosed COPD is causally 
linked to the veteran's service-connected 
residuals of histoplasmosis or whether the 
service-connected histoplasmosis 
aggravates the COPD.  

3.  Thereafter, readjudicate the claim for 
service connection for COPD, to include as 
secondary to service-connected residuals 
of histoplasmosis.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


